Citation Nr: 0718087	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-10 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to October 
2002.

This matter comes to the Board of Veterans' Appeals on appeal 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied the issue on appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the issue adjudicated by this decision has 
been completed.

2.  The evidence pertinent to the relationship between the 
veteran's current hypothyroidism and service is in equipoise.  


CONCLUSION OF LAW

The veteran's hypothyroidism was incurred in the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a June 2004 
VCAA letter issued prior to the rating decision on appeal 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All 
reasonable development and notification necessary for the 
disposition of the issue adjudicated by this decision has 
been completed.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

In this case, service medical records show, in pertinent 
part, that in May 2002, a TSH (thyroid stimulating hormone) 
sensitive laboratory study was ordered for the veteran, but 
no results of that study are on file.  In July 2002, the 
veteran gave a history of having no thyroid trouble.  
Examination at that time revealed an evaluation of a normal 
endocrine system.  

The veteran filed a predischarge claim which did not include 
a claim regarding his thyroid.  VA examination in conjunction 
with that claim showed that TSH was high on laboratory study 
in July 2002.  The thyroid was not enlarged.  VA laboratory 
studies conducted in December 2003 showed that TSH was again 
high.  A VA progress note dated in December 2003 showed that 
the veteran was started on Synthroid and that repeat thyroid 
studies were to be conducted in 8-10 weeks.

In a statement dated in February 2002, the veteran stated 
that he had elevated bloodwork for hypothyroidism and was on 
medication for that condition.  He added that he had a 
history of a goiter but it went away.  

A VA Comprehensive Provider examination in April 2004 
revealed the veteran's history of having developed 
hypothyroidism since May 2003 and being on Synthroid.  
Impressions at that time included an impression of 
hypothyroidism.  It was noted that lab results were pending, 
and that the veteran did not want to make the drive to the 
Ann Arbor VA facility, so he would seek private 
endocrinological consultation locally and have the 
consultation sent to the VA.  

A VA respiratory disease examination in June 2004 resulted in 
part in a comment by the examiner that the veteran's 
tiredness at the end of the workday may be a consequence of 
his hypothyroidism, under treatment.  It was noted that 
current treatment might be inadequate, and that TSH in April 
2004 had been elevated, indicating persistent mild 
hypothyroidism.  

As noted, service connection for hypothyroidism was denied by 
a rating decision in September 2004.  

The Board has considered all of the evidence for and against 
the claim.  As evidence in favor of the claim, the first 
evidence of elevated TSH was shown during service in July 
2002, in conjunction with the veteran's claim at discharge.  
While no diagnosis as such was rendered at that time, this 
laboratory finding was repeated in December 2003.  At that 
time, the veteran started to receive treatment.  Continued 
symptomatology and treatment was shown by the VA examinations 
in April and June 2004, respectively.  See 38 C.F.R. 
§ 3.303(b), (d); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  As evidence against the claim, the Board notes that 
according to his own history given in April 2004, the veteran 
developed hypothyroidism sometime since May 2003.  Secondly, 
no current disability, in the sense of impairment of earning 
capacity, is shown to result from the diagnosed 
hypothyroidism.  See Brammer v. Derwinski, supra.  And, the 
veteran has not provided the VA with records of his private 
treatment or the release necessary for the VA to obtain 
records of that treatment, as the RO requested in a letter to 
the veteran dated in June 2004.  However, having taken into 
account all of these facts and circumstances, especially 
considering that the veteran requires treatment for his 
hypothyroidism, the Board finds that the evidence is evenly 
balanced.  Where all of the evidence for and against the 
claim is evenly balanced, the evidence is in equipoise and 
the claim must be granted.  38 U.S.C.A. § 5107.


ORDER

Service connection is granted for hypothyroidism.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


